The offense is possession of whiskey in a dry area for the purpose of sale. The punishment assessed is a fine of five hundred dollars.
The record reflects that officers of Henderson County went to appellant's garage armed with a search warrant and searched same. The search revealed five and one-half quarts of whiskey. It was agreed by appellant and the state that Henderson County was a dry area.
Appellant denied that he had the whiskey for the purpose of sale. He claimed that he was a heavy drinker and had it for his personal use. This raised an issue of fact which the jury decided adversely to him. It is our opinion that the possession of more than one quart of whiskey, under the prima facie evidence statute, was sufficient upon which the jury could base their conclusion of his guilt.
There is one bill of exception in the record, but it was not filed within the time required by Sec. 5 of Art. 760, C. C. P. The record shows that the court adjourned on the 31st day of March, *Page 57 
1948. Although the bill does not bear a file mark, it does show that it was not approved by the presiding judge until the 27th day of May, 1948, which was more than 30 days after the adjournment of court. There is no order extending the time in which to file the same, therefore, the same will not be considered. See Barrera v. State, 141 Tex.Crim. R. (147 S.W.2d 477), and cases there cited.
Finding no reversible error in the record, the judgment of the trial court is affirmed.
Opinion approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.